Citation Nr: 0321105	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's PTSD is essentially moderate in degree, 
with intrusive thoughts and fair insight and judgment but no 
hallucinations, suicidal ideation, or delusions.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his PTSD.  

In this regard, the Board notes that, during his March 2001 
VA examination, the veteran indicated that he was receiving 
psychotropic medication from "a civilian doctor."  He did 
not respond to a July 2002 RO request for additional 
information about current treatment providers, but the RO 
nonetheless obtained VA treatment records of the veteran, 
described below.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
Statement of the Case and in the noted July 2002 letter.  See 
38 U.S.C.A. § 5103.  By these issuances, the RO provided the 
veteran with the newly enacted provisions of 38 C.F.R. 
§ 3.159 and notified him of the type of evidence necessary to 
substantiate his claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a June 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation as 
of August 2000.  The RO based this grant on the veteran's 
service in combat campaigns and the results of a March 2001 
VA psychiatric examination.  During this examination, the 
veteran reported nightmares, anger, hypervigilance, and a 
startle response.  He indicated that he had last worked in 
1998.  Upon examination, his mood was sad and nervous, and 
his affect was depressed, irritable, and appropriate to 
content.  He reported intrusive thoughts about Vietnam but 
denied hallucinations, delusions, and suicidal ideation.  
Insight and judgment were fair, and memory testing was within 
normal limits.  The impression was chronic PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 52, "consistent with moderate symptoms or moderate 
difficulty in social, occupational, or school functioning."

Subsequent VA mental health records, dated from March to July 
2002, reflect the veteran's treatment for depression, stress, 
"Vietnam issues," flashbacks, and loss of sleep.  He 
attended frequent group therapy and was noted to be an active 
participant, although several of his contributions were 
described as "ego-centric."  Also, he was regularly 
described as in no apparent distress, alert, oriented, 
coherent, and without suicidal/homicidal ideation.

The RO has evaluated the veteran's PTSD at the 30 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this section, PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In this case, the veteran's PTSD has been productive of some 
notable symptomatology, including intrusive thoughts, loss of 
sleep, and a startle response.  His insight and judgment, 
however, have been noted to be fair, and his memory has been 
described as within normal limits.  Notably, there is no 
evidence of hallucinations, suicidal ideation, or delusions.  
Moreover, the VA examiner who conducted the March 2001 VA 
examination characterized the veteran's social and 
occupational impairment as moderate.  

In comparing these findings with the criteria of Diagnostic 
Code 9411, the Board finds that the veteran's overall 
disability picture corresponds much more closely to the 
criteria for a 30 percent evaluation than that for a 50 
percent evaluation.  The specific symptoms listed for a 50 
percent evaluation (i.e., a flattened affect, impaired 
abstract thinking, weekly panic attacks) simply have not been 
shown in this case.  Additionally, a 50 percent evaluation 
requires a showing of a greater loss  of reliability and 
productivity than has been demonstrated in this case, in 
which occupational impairment has not been described as being 
more than moderate in degree.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD, and the claim must be denied.
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

